Citation Nr: 1712734	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides and/or as secondary to hepatitis B.


REPRESENTATION

Veteran represented by:	Christine A. Coronado, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012 the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board remanded the claim in February 2013, February 2014, December 2014, August 2015, and January 2016.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, and, thus, he is not presumed to have been exposed to herbicide agents.

2.  The Veteran served as a cook at the Udorn Thailand Air Base from July 1971 to July 1972. 

3.  The evidence of record does not competently and credibly establish that the Veteran was duties placed him at or near the base perimeters while serving at Udorn Air Base from July 1971 to July 1972. 

4.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by service-connected hepatitis B.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a November 2008 letter sent prior to the issuance of the rating decision on appeal, and a February 2014 letter, after which the Veteran's claim was readjudicated in September 2014, March 2015, November 2015, and October 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided a VA examination in April 2014 and VA opinions were obtained in March 2015, October 2015, and October 2016.  While the Board previously determined that the March 2015 opinion was inadequate to decide the Veteran's claim, the Board finds that the remainder of the VA examination and opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the July 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleged resulted in his sleep apnea, the type and onset of symptoms, and his contention that his sleep apnea was caused by his service, to include due to exposure to herbicides, and/or as a component of the fatigue he experiences due to his service-connected hepatitis B.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining outstanding treatment records, attempting to verify the Veteran's alleged exposure to herbicides at Udorn Air Base, and obtaining a VA examination and addendum opinions to determine the nature and etiology of his sleep apnea.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's February 2013, February 2014, December 2014, August 2015, and January 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra. In this regard, in February 2013, the AOJ was directed to attempt to verify the Veteran's herbicide exposure at Udorn Airbase through U.S. Army and Joint Services Records Research Center (JSRRC) and obtain outstanding private treatment records.  Following the Board's remand, the AOJ requested verification of the Veteran's alleged herbicide exposure at Udorn from JRSSC in July 2013.  A response was received in December 2013 and, based on this response, the AOJ made a formal determination that the Veteran's alleged herbicide exposure could not be verified.  Additionally, the identified private treatment records were received in February 2014.

Subsequently, in February 2014, the Board remanded the case in order to afford the Veteran VCAA notice as to the secondary aspect of his claim and to afford him a VA examination so as to address the nature and etiology of his sleep apnea.  Thereafter, the Veteran was provided with appropriate VCAA notice in February 2014 and was afforded a VA examination in April 2014.  In December 2014, the claim was remanded to obtain another opinion in regard to the claim, which was obtained in March 2015.  However, as such was determined to be inadequate to decide the Veteran's claim, the Board again remanded the matter in August 2015 for an addendum opinion.  The addendum opinion was obtained in October 2015.  Thereafter, the claim was again remanded by the Board in January 2016 to obtain statements from the Veteran's wife and daughter and, thereafter, to obtain another opinion in regard to the claim.  Statements from the Veteran's wife and daughter were associated with the file in October 2016 and later that month an additional opinion was obtained in regard to the claim.  Therefore, the Board finds that there has been substantial compliance with the Board's February 2013, February 2014, December 2014, August 2015, and January 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran claims that his sleep apnea is directly related to his military service as a result of an irregular sleep schedule and/or alleged exposure to herbicides.  In the alternative, he contends that his sleep apnea is caused or aggravated by his service-connected hepatitis B.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As sleep apnea is not a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, i.e., from February 28, 1961, to May 7, 1975, or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran claimed that his sleep apnea began in service due to shift work that altered his sleeping pattern.  Specifically, in a January 2009 correspondence, he reported that he began experiencing abnormal sleep patterns in the Air Force.  In this regard, he indicated that, as he worked in food service, he would start work as early as 3:00 am and end work as late as 10:00 pm.  Thereafter, in his September 2010 substantive appeal, the Veteran stated that his sleep apnea was due to his in-service job and was secondary to hepatitis.  

The Veteran then reported in May 2011 that he was exposed to herbicides as a result of his in-service duties while stationed at the Udorn Air Base in Thailand from July 1971 to July 1972.  In this regard, he claimed that his duties as a cook on the flight line exposed him to the perimeter of the base.  He also reported that he would travel from one side of Udorn Air Force Base to the other by way of the bus, six days a week.  The Veteran further reported that he would often take his breaks along the perimeter of the base.  In August 2011, he submitted a map of Thailand and, in July 2012, he sent a map of Udorn Air Force Base he drew on which he marked a daily bus route along the perimeter of the Base as well as a building where he worked and where he would take breaks during work shifts.  The Veteran then testified at his July 2012 Board hearing that he believed that his sleep apnea was caused by herbicide exposure.  

During his Board hearing, the Veteran also stated that he did not recall any symptoms of sleep apnea during service beyond snoring.  In regard to snoring he stated "I don't know about snoring at night, like I said.  So I probably did."  The Veteran additionally submitted statements from his wife and daughter in regard to this disorder in October 2016.  His wife stated that she started dating the Veteran in 1983 and noticed at that time he would awake suddenly gasping for air.  She also indicated that he snored loudly while asleep.  The Veteran's daughter also reported that the Veteran snored loudly during her childhood.  

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of obstructive sleep apnea.  Specifically, private treatment records associated with the file in January 2009 contain a diagnosis of this disorder from June 2007.  

The Board notes that the Veteran's STRs do not contain findings, treatment, or diagnoses referable to difficulty sleeping or sleep apnea.  They do contain an in-service hospitalization for hepatitis with complaints of fatigue.  On the Veteran's separation examination from June 1972, he marked "no" to the question of whether he had trouble sleeping.

The Board will first address whether service connection for sleep apnea is warranted based on exposure to herbicide agents.  In this regard, while sleep apnea is not a disease presumptively related to exposure to herbicide agents, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or Korea.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted.  See 38 C.F.R. §§ 3.307(a)(6).  Rather, the Veteran's service personnel records show that he served as a cook and was stationed at Udorn Air Base in Thailand from July 1971 to July 1972.  Project Contemporary Historical Examination of Current Operations (CHECO) Southeast Asia Report: Base Defense in Thailand references significant herbicide use on the fenced-in perimeters of Thailand air bases so as to assist in vegetation control.

VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Udorn Air Base.  See M21-1 at IV.ii.1.H.5.b.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served during the Vietnam Era on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.

Also of record is a Memorandum for the Record on VA letterhead submitted in June 2011, which is a synopsis of a review by the VA Compensation and Pension Service.  The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and, unless there was no reasonable possibility of substantiating the claim, the RO should send a request to JSRRC for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure. 

As indicated previously, the Veteran has claimed exposure to herbicides in connection with his duties serving as a cook at Udorn Air Base in Thailand from July 1971 to July 1972.  However, as noted in the foregoing Memorandum, no tactical herbicides were stored at air bases in Thailand during the Veteran's time there.  Nevertheless, as it was unclear whether the Veteran's duties placed him at or near the base perimeter while he was serving at Udorn Air Base, the Board remanded the case in February 2013 in order for the AOJ to send a request to JSRRC in an effort to verify his exposure to herbicides consistent with his service in Thailand.  In July 2013, the AOJ requested verification of the Veteran's alleged herbicide exposure at Udorn Air Base from JRSSC. Thereafter, in December 2013, the AOJ made a formal finding that the evidence failed to confirm that the Veteran was exposed to herbicides while serving at Udorn Air Base.  Specifically, it was noted that JSRRC could not verify or find any evidence of any in-service herbicide exposure for the Veteran while at Udorn Air Base from 1971 to July 1972. The December 2013 JSRRC response was as follows:

We researched the available July 1971 through September 1971 history submitted by the 432nd Tactical Reconnaissance Wing (TRW), the higher headquarters for the 432nd Service Squadron stationed at Udorn Royal Thai Air Force Base (RTAFB), Thailand and additional available historical information during the July through September 1971 time period. The information was negative and did not report on [the Veteran or his unit's personnel] daily activities, duty assignment locations or their living quarter's location in proximity to the base perimeter.  Available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at Udorn RTAFB, Thailand during the specific period.

However, a recently declassified Department of Defense Report written in 1973, "Project CHECO Southwest Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces. The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides. 

It was also noted that, while the Veteran's personnel records verify that he was at Udorn Air Base from July 1971 to July 1972, his military occupational specialty (MOS) as a cook does not qualify him under M21-1 at Part IV.ii.1.H.5.b. 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed at Udorn Air Base, Thailand, where he served as a cook, and he provided details about his service, including that his duties as a cook on the flight line exposed him to the perimeter of the base.  However, the Board accords great probative weight to the foregoing evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties at Udorn Air Base as such are based on official records.  

The Veteran is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, he is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board has considered the Veteran's MOS, service personnel records, other service department information, and the statements and other materials submitted by the Veteran in support of his claim and, yet, the evidence of record does not competently and credibly establish that his duties place him at or near the base perimeters while serving at Udorn Air Base.  While the Veteran has alleged exposure to herbicides along the perimeter of such Air Base, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the instant case, the Board finds the Veteran's statements regarding exposure to herbicides along the perimeter at Udorn Air Base not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  As an initial matter, such statements are in directly conflict with the official service department records that fail to demonstrate that the type of duties that the Veteran performed as a cook, to include his allegations of working along the flight line, placed him along the perimeter of the Air Base.  In fact, in the Memorandum for the Record noted that, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  (Emphasis added).  In the instant case, the contemporaneous evidence of record, to include the Veteran's service treatment and personnel records, fail to show that his daily work duties or performance evaluations placed him near the perimeter.

Furthermore, while VA has acknowledged that certain MOS's place a service member along the perimeter, to include security policeman, security patrol dog handler, or member of the security police squadron, VA has not included cook (to include at Udorn) in such a category.  M21-1 at Part IV.ii.1.H.5.b.  Therefore, the Veteran's statements, made in connection with his pending claim for VA benefits, that he was exposed to herbicides along the perimeter of Udorn Air Base is inconsistent with the contemporaneous evidence of record.  As such, the Veteran's lay assertions of such exposure are less credible and persuasive in light of the other evidence of record, and are outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding his service along the perimeter at Udorn Air Base, and thus exposure to herbicides, not credible. 

Therefore, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand and, thus, he is not entitled to any presumption that would result from such exposure.  As the Veteran is not shown to have been exposure to herbicides during service, entitlement to service connection for sleep apnea based upon herbicide exposure is not warranted in this case. 

Turning to the Veteran's other theories of entitlement to service connection for sleep apnea, he was examined by VA in regard to such claim in April 2014.  The VA examiner stated that the Veteran reported that sleep disturbance in the military was due to frequently changing shift times and that it was less likely as not to be related to obstructive sleep apnea diagnosed at least four decades later.  The examiner also stated that the Veteran did not have active hepatitis B.  The examiner concluded that it was "[l]ess likely than not to have any relation between hepatitis B, sleep disturbance and [obstructive sleep apnea]."  However, the examiner did not discuss if the Veteran's sleep apnea was at least likely as not related to his in-service hospitalization for hepatitis with complaints of fatigue or consider if his sleep apnea was aggravated by his hepatitis B.

Thereafter, an addendum opinion was obtained in March 2015 written by the examiner who performed the April 2014 examination.  The examiner opined that the Veteran's sleep apnea was not caused or aggravated by his hepatitis B because such disability has no etiological relationship to sleep apnea; however, no further rationale was provided.  The examiner further explained that sleep apnea is caused by variations in the craniofacial anatomy and repetitive collapse of the upper pharyngeal airways in the supine position.  Based on this etiology, and the onset of sleep apnea many years after service, the examiner concluded that it was less likely than not that the Veteran's in-service sleep disturbances are related to his current sleep apnea, which was a misstatement of the Veteran's contention.  Rather, the Veteran claimed rotational shifts in-service affected his ability to sleep not disturbances while sleeping.  The examiner also did not address whether the Veteran's sleep apnea was related to his in-service hospitalization for hepatitis with complaints of fatigue.  Consequently, the Board found such opinion to be inadequate to decide the Veteran's claim. 

Thereafter, an additional VA opinion was obtained in October 2015 from another examiner.  In this regard, the examiner opined that it is less likely than not that the Veteran's sleep disorder, diagnosed as obstructive sleep apnea, is related to his military service, to include his abnormal sleep patterns in the Air Force due to his MOS of cook and/or his in-service hospitalization for hepatitis with complaints of fatigue.  In this regard, the examiner noted that the veteran was reportedly diagnosed with sleep apnea around 2007, which was approximately 35 years after his active service.  Furthermore, the examiner noted that the Veteran's STRs are silent for any symptoms, diagnosis, or treatment of sleep apnea during military service, to include in Reports of Medical History forms dated in April 1971 and June 1972 at discharge, on which the Veteran personally answered "No" regarding the question of "Trouble Sleeping".  The examiner further noted that sleep apnea is a common disorder in the general population and can be related to both structural and neurological factors (the two most common associated risk factors are aging and obesity).  The examiner stated that there is not any reported association between "sleep pattern disturbances" or former/current viral infections (including hepatitis B) and the development of actual obstructive sleep apnea (since such is an anatomical/ obstructive condition and is not related to a change in sleep patterns or underlying viral infections) based on the weight of currently available medical literature reviewed.  The examiner further found that there was no evidence to suggest that the Veteran's obstructive sleep apnea was caused by or aggravated beyond natural progression by his military service, to include his reported abnormal sleep patterns in the Air Force due to his MOS of cook and/or in-service hospitalization for hepatitis with complaints of fatigue and/or his service-connected hepatitis B.

Subsequently, the Veteran reported in November 2015 that the VA examiners did not consider lay statements from his spouse and daughter regarding the incurrence of his sleep apnea and continuity of symptomatology.  As noted above, statements from the Veteran's spouse and daughter were associated with the record in October 2016 and, thereafter, an addendum opinion was obtained from the October 2015 examiner.  At such time, the examiner reviewed the entire record prior to offering his opinion, which included such lay statements.  The examiner reiterated his October 2015 opinion that it is less likely than not that the Veteran's sleep disorder, diagnosed as obstructive sleep apnea, is related to his military service, to include his abnormal sleep patterns in the Air Force due to his MOS of cook and/or his in-service hospitalization for hepatitis with complaints of fatigue, and is less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected hepatitis B, and reiterated the rationale provided in the October 2015 opinion.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for sleep apnea.  As discussed above, the Veteran was not exposed to herbicides during service so service connection on such basis is not warranted.  The Board further finds that the opinion of the April 2014 and October 2015/2016 VA examiner, provided after reviewing the record, to include the statements of the Veteran as well as his spouse and daughter in October 2016, are highly probative as to the question of whether the Veteran's sleep apnea is directly related to his military service, or is secondary to his service-connected hepatitis B, as they reflect consideration of all relevant facts, and the examiners provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no medical opinion to the contrary.

To the extent that the Veteran, his spouse, and his daughter, have alleged that he experienced snoring and other symptoms associated with sleep apnea during and since service, as lay people, they are competent to testify to such symptoms, but they are not competent to associate such with any diagnosed disorder, to include sleep apnea as such is a complex medical question.  Furthermore, the etiology of the Veteran's sleep apnea, to include as related to his military service, to include his sleeping patterns, and/or as secondary to his service-connected hepatitis B, is likewise a complex medical question.  Specifically, the question of causation or aggravation of such disorder, to include whether such is related to sleep patterns or hepatitis B, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as there is no evidence showing that the Veteran, his spouse, or his daughter has the specialized training sufficient to offer an opinion as to the etiology of the Veteran's sleep apnea, or relate reported symptoms to such a diagnosis, their opinions on such matters are not competent and, thus, are afforded no probative weight.

Therefore, the Board finds that sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by service-connected hepatitis B.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


